Title: VI. Thomas Jefferson to Thomas Mann Randolph, Jr., 5 June 1791
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Bennington in Vermont June 5. 1791.

Mr. Madison and myself are so far on the tour we had projected. We have visited in the course of it the principal scenes of Burgoyne’s  misfortunes, to wit the grounds at Still water where the action of that name was fought and particularly the breastworks which cost so much blood to both parties, the encampments at Saratoga and ground where the British piled their arms, and the field of the battle of Bennington, about 9 miles from this place. We have also visited Forts William Henry and George, Ticonderoga, Crown point &c. which have been scenes of blood from a very early part of our history. We were more pleased however with the botanical objects which continually presented themselves. Those either unknown or rare in Virginia were the Sugar maple in vast abundance, the Thuya, silver fir, White Pine, Pitch pine, Spruce pine, a shrub with decumbent stems which they call Junaper, an Azalea very different from the Nudiflora, with very large clusters of flowers, more thickly set on the branches, of a deeper red and high pink-fragrance. It is the richest shrub I have seen: the honey suckle of the gardens growing wild on the banks of Lake George, the paper birch, an Aspen with a velvet leaf, a shrub willow with downy catkins, a wild gooseberry, the wild cherry with the single fruit (not the bunch cherry), strawberries in abundance.
From the Highlands to the lakes it is a limestone country. It is in vast quantities on the Eastern sides of the lakes, but none on the Western sides. The Sandy hill falls and Wing’s falls two very remarkeable cataracts of the Hudson of about 35. or 40 feet each, between Fort Edward and Fort George, are of limestone, in horizontal strata. Those of the Cohoes on the West side of the Hudson and of 70. feet height we thought not of limestone. We have met with a small red squirrel, of the colour of our fox squirrel with a black stripe on each side, weighing about six ounces generally, and in such abundance, on Lake Champlain particularly, as that twenty odd were killed at the house we lodged in opposite Crown point the morning we arrived there, without going ten steps from the door. We killed three which were crossing the lakes, one of them just as he was getting ashore where it was three miles wide, and where, with the high winds then blowing, he must have made it 5. or 6 miles.
I think I asked the favor of you to send for Anthony in the season for inoculation, as well to do what is necessary in the orchard as to pursue the object of inoculating all the Spontaneous cherry trees in the fields with good fruit.
We have now got over about 400 miles of our tour, and have still about 450 more to go over. Arriving here on the Saturday evening, and the laws of the state not permitting us to travel on the Sunday  has given me time to write to you from hence. I expect to be at Philadelphia by the 20th. or 21st. I am with great & sincere esteem, dear Sir yours affectionately,

Th: Jefferson

